DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the amendments filed on 12/09/2021.
 Claims 1-3, 5-12, 14-16 and 18-20 are currently pending in this application. Claims 4, 13 and 17 are cancelled.
No new IDS has been filed.

Examiner’s Note
As discussed in the interview, the applicant is suggested to clarify the claimed different types of keys (e.g., the respective encryption keys and the respective decryption keys) as asymmetric key pairs to provide a better condition for an allowance – see also the interview summary attached.

Response to Arguments
The previous objections to the claims 2, 3, 5-8, 10-12, 15, 16, 19 and 20 have been withdrawn in response to the applicants’ amendments/remarks.
 
Regarding the 112(b) rejections, the applicant amends the limitations of the claims 1 and 14, and has, in pages 9-10 of the remarks, argued that “… item 11, indent 1 … item 11, indent 2 … amended to specify that the data to be stored includes individual data items … amended expression defines a property of the data items …”. The indicated rejections have been withdrawn except (1) the term “data” included in 

The applicant, in pages 10-11 of the remarks, further argued that “… item 11, indent 3 … with their own respective encryption keys … item 11, ident 4 … further encryption key refers to a key different from the previously defined encryption key … item 11, indent 5 … item 11, indent 6 … as a new block …”.
The indicated rejections have been withdrawn except the usages of the terms “their own respective encryption key”, “further encryption key“, etc. Therefore, these rejections are maintained/updated – see the 112(b) rejection section below for detail.

The applicant, in pages 11-12 of the remarks, further argued that “… item 13 … item 14 … block chain referred to in claim 3 is an example of an immutable chain of data block …item 15, indent 1 … item 15, indent 2 …”.
The indicated rejections have been withdrawn except the usages of the terms which are used to describe example – according to the applicant’s response. Therefore, these rejections are maintained/updated – see the 112(b) rejection section below for detail.

The applicant’s arguments for the claims 5, 6 and 7 under 112(b) rejections have been withdrawn in response to the applicant’s amendments/remarks.

Regarding the 112(b) rejections to the claim 8, the applicant, in page 13 of the remarks, has argued that “… data blocks being a hash chain is clear in itself and it is not necessary to define all the steps required to provide a hash chain in claim 8”.
The examiner respectfully disagree with the argument.
As the applicant noted, the term “a hash chain” must relate with any hashing process, otherwise, it is only giving a name (e.g., a UK chain). It is not clear whether the hash chain is a real hash chain or just a name to define a chain. Therefore, the rejection is maintained.
 
The applicant’s amendments to the claims 9 and 18 cause new 112 rejections stated below.

Because of the applicant’s amendments/remarks, the previous rejections to the claims 10-12 have been withdrawn except the claimed limitations “… the accessed data meets the temporal specification …” – not clear how to define meeting (e.g., connecting, touching, joining, etc.).

Thus, the applicant’s arguments are not persuasive. Please see amended rejections below for amended claims. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-3, 5-12, 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 14 recite:
“…receiving … data to be stored in the immutable chain … stored including individual items of data that have individual semantic meaning and that can be accessed individually, and at least one temporal … “, however, it is not clear (1) whether the term, “data” included in different locations are the same or not (note: if they are the same, suggested to use “the data” from the second time appears in the claims; if they are different, suggested to use “a first data”, “a second data”, etc.; (2) the limitations follow by “can” is actually processing or not (e.g., the intended use or not have to be actually accessing the individual items);
“… individually encrypting the individual items of data with their own respective encryption keys, such that …”, however, it is not clear how to define their own respective encryption keys (e.g., each of the individual items owns each encryption keys and the owning respective to each encryption key, etc.);
 “… encrypting respective decryption keys corresponding to the respective encryption keys with a further encryption key
Claims 2, 3, 5-12 and 15, 16 and 18-20 depend from the claim 1 or 14 and are analyzed and rejected accordingly.

Claim 3 (and the claim 16 includes similar limitations) recites “… appending a hash value from a previous data block in the chain of data blocks to the data block prior to generating a hash value for the data block … with a private key of a data owner prior to storing the data block as part of a hash chain or a block chain”, however, it is not clear (1) “the chain” has antecedent basis issues; (a) whether “the chain of data blocks”, “a block chain” is the same as “an immutable chain of data” or not (note: suggested NOT to include “example information” in the claims).

Claim 8 recites “… the immutable chain of data blocks is a hash chain or a block chain”, however, it is not clear how the immutable chain of data block can be a hash chain without anything related to hashing process – note: the block chain without any hashing process cannot be named as “hash chain”.

Claims 9 and 18 includes similar limitations of the claims 1 and 4 rejected above, and are analyzed and rejected accordingly. Claims also depend from a part of the method claim 1, however, it is not clear how to define which parts/functions are depended by the claims (e.g., unclear to define a clear boundary). Moreover, claim 18, which is a system claim, depends from the claim 1, which is a method claim. It is not clear how a system process a method without providing necessary components to perform claimed functions.
Claims 10-13, 19 and 20 depend from the claim 9 or 18 and are analyzed and rejected accordingly.

Claim 11 (and the claim 20 includes similar limitations) recites “… whereby to verify that the accessed data meets the temporal specification”, however, it is not clear what accessed data meets the temporal specification (e.g., the accessed data and the temporal specification are united or else).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9-12 and 18-20 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims include “A computer implemented method for accessing … according to the method of claim 1 …”, - see claim 1 and “A system for accessing data in an immutable chain … according to the method of claim 1 …” – see claim 18. However, the claims fail to include all the limitations of the claim 1 upon which they depend.
Claims 10-12, 19 and 20 depend from claim 9 or 18, and are analyzed and rejected accordingly.
 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Note Regarding Prior-art Rejections
As explained in the 112(b) rejections stated above, the current limitations are in a condition of lack of clarity for a prior-art examination. However, a potential concept of the application can be found in US 7,536,549 B2 by Ishizaki (e.g., encrypting and decrypting all of item data elements in item data portions in specified association with a specific item name portion of the database while maintaining reciprocal relationships among the item data portions in the database, etc.); US 2018/0351750 A1 by Pattanaik et al. (e.g., managing transaction details to a private blockchain network by generating symmetric keys, each symmetric key uniquely generated for a party of the blockchain network and encrypting each symmetric key using a member’s public key, etc.); US 2018/0343114 A1 by Ben-Ari (e.g., associating a first proposed transaction with a public keys smart contract and associating a second transaction including private data and public data in a network with a cryptographically secure transaction, etc.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495